EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Edman on 1/12/2022.

The application has been amended as follows: 

1.  (Currently amended)  A first network device in a first multi-access edge computing (MEC) cluster, comprising:
a processor configured to: 
store threshold values indicating overload conditions and priority workload rules for resource usage by multiple MEC clusters, wherein the priority workload rules designate: 
designated priority levels for different types of traffic, and 
different workload threshold values for each of the designated priority levels; 
determine when a resource usage at the first MEC cluster reaches one of the workload threshold values for a specified workload associated with the one of the workload threshold values; 
responsive to determining that the resource usage reaches one of the workload threshold values, identify a second MEC cluster of the multiple MEC clusters;
identify available resources in [[a]]the second MEC cluster 
based on the identified available resources meeting requirements associated with the priority workload rules, redirect, based on the determining and identifying, at least some of the resource usage associated with the specified workload from the first MEC cluster to the second MEC cluster,
wherein if the identified available resources do not meet the requirements associated with the priority workload rules, at least some of the resource usage from the first MEC cluster is redirected to a different MEC cluster of the multiple MEC clusters responsive to the different MEC cluster meeting the requirements. 

2.  (Currently amended)  The first network device of claim 1, wherein the processor is further configured to: 
register, with the multiple MEC clusters, for participation in an intelligent MEC resource scheduling service; and
send, to [[the]]a second network device, a message indicating local resource usage levels or availability at the first MEC cluster. 

3.  (Currently amended)  The first network device of claim 1, wherein, whendetermining that the resource usage reaches one of the workload threshold values, the processor is further configured to: 
monitor current resource usage and predict future resource usage. 

4.  (Original)  The first network device of claim 3, wherein, when predicting future resource usage, the processor is further configured to: 
apply artificial intelligence algorithms to predict local future workloads for the first MEC cluster.

5.  (Currently amended)  The first network device of claim 1, wherein, when identifying the available resources, the processor is further configured to:
receive a periodic resource usage message from [[the]] a second network device.

6.  (Original)  The first network device of claim 5, wherein the periodic resource usage message indicates a minimum available bandwidth, a maximum latency value, or a length of available time for resources at the second MEC cluster.

7.  (Original)  The first network device of claim 1, wherein, when identifying the available resources, the processor is further configured to:
verify an ability of the second MEC cluster to meet quality of service (QoS) requirements for an application instance. 

8.  (Original)  The first network device of claim 7, wherein the verifying includes identifying a lowest possible latency between the second MEC cluster and an end device requesting MEC resources.

9.  (Currently amended)  The first network device of claim [[7]]1, wherein, when identifying the available resources, the processor is further configured to:
compare latency times of the second MEC cluster with other latency times for other MEC clusters of the multiple MEC clusters.

10.  (Currently amended)  A method, comprising:
storing, in a memory of a first network device of a first multi-access edge computing (MEC) cluster of multiple MEC clusters, threshold values indicating overload conditions and priority workload rules for resource usage by the multiple MEC clusters, wherein the priority workload rules designate designated priority levels for different types of traffic and different workload threshold values for each of the designated priority levels;
determining, by the first network device, when a resource usage at the first MEC cluster reaches one of the threshold values for a specified workload associated with the one of the workload threshold values;
responsive to determining that the resource usage reaches one of the workload threshold values, identifying a second MEC cluster of the multiple MEC clusters;
identifying, by the first network device, available resources in [[a]]the second MEC cluster 
based on the identified available resources meeting requirements associated with the priority workload rules, redirect, by the first network device and based on the determining and identifying , at least some of the resource usage associated with the specified workload from the first MEC cluster to the second MEC cluster,
wherein if the identified available resources do not meet the requirements associated with the priority workload rules, at least some of the resource usage from the first MEC cluster is redirected to a different MEC cluster of the multiple MEC clusters responsive to the different MEC cluster meeting the requirements. 

11.  (Original)  The method of claim 10, further comprising:
registering, with the multiple MEC clusters, for participation in an intelligent MEC resource scheduling service; and
sending, to a second network device, a message indicating local resource usage levels or availability at the first MEC cluster. 

12.  (Currently amended)  The method of claim 10, wherein determining that the resource usage reaches one of the workload threshold values further comprises:
monitoring current resource usage and predicting future resource usage by the first MEC cluster.

13.  (Original)  The method of claim 12, wherein predicting future resource usage further comprises:
applying artificial intelligence algorithms to predict local future workloads for the first MEC cluster.

14.  (Original)  The method of claim 10, wherein identifying the available resources further comprises:
sending, to the second MEC cluster, a request for resource availability; and
receiving, from the second MEC cluster, a resource usage message responsive to the request for resource availability.

15.  (Original)  The method of claim 14, wherein the resource usage message indicates a minimum available bandwidth, a maximum latency value, and a length of available time for resources at the second MEC cluster.

16.  (Original)  The method of claim 10, wherein identifying the available resources further comprises:
verifying an ability of the second MEC cluster to meet quality of service (QoS) requirements for an application instance.

17.  (Original)  The method of claim 10, wherein the identifying includes identifying a lowest latency expected between the second MEC cluster and an end device requesting MEC resources.

18.  (Currently amended)  A non-transitory, computer-readable storage media storing instructions executable by one or more processors of one or more devices, which when executed cause the one or more devices to:
store threshold values indicating overload conditions and priority workload rules for resource usage by a first multi-access edge computing (MEC) cluster of multiple MEC clusters, wherein the priority workload rules designate designated priority levels for different types of traffic and different workload threshold values for each of the designated priority levels;
determine when a resource usage at the first MEC cluster reaches one of the threshold values for a specified workload associated with the one of the workload threshold values;
responsive to determining that the resource usage reaches one of the workload threshold values, identify a second MEC cluster of the multiple MEC clusters;
identify available resources in [[a]]the second MEC cluster 
based on the identified available resources meeting requirements associated with the priority workload rules, redirect, based on the determining and identifying, at least some of the resource usage associated with the specified workload from the first MEC cluster to the second MEC cluster,
wherein if the identified available resources do not meet the requirements associated with the priority workload rules . 

19.  (Original)  The non-transitory, computer-readable storage media of claim 18, further comprising instructions to:
detect, in the first MEC cluster, an abnormal condition;
automatically collect, in response to the detection, additional data related to the abnormal condition for a period of time; and
allocate workload from the first MEC cluster to another MEC cluster of the multiple MEC clusters.

20.  (Currently amended)  The non-transitory, computer-readable storage media of claim 18, wherein the instructions to determine when the resource usage reaches one of the workload threshold values, further comprise instructions to: 
monitor current resource usage and predict future resource usage.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 10, and 18, the closest prior art of record (Wei in view of Kanakarajan), as applied in the Office Action mailed 9/23/2021, fails to fairly teach or suggest the instant claims as a whole, including that a second cluster is identified, then it is determined if the second cluster meets resource requirements based on the priority workload rules, then if the second cluster does not meet such rules, at least some resource usage is transferred to a different MEC cluster that meets the rules.  Further, no other prior art of record fairly teaches or suggests the instant claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444